Citation Nr: 0005410	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-10 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
laceration of the forehead.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran had recognized service from January 1945 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1. The veteran's claim of entitlement to service connection 
for laceration of the forehead was last denied by the RO 
in November 1975; the veteran was notified of this 
decision, but did not appeal.

2. Evidence submitted since the November 1975 decision does 
not bear directly and substantially upon the issue of 
service connection for laceration of the forehead, and by 
itself or in combination with the evidence previously of 
record, is not so significant that it must be considered 
in order to fairly decide the merits of said claim.

3. The veteran's claim of entitlement to service connection 
for defective vision was last denied by the RO in March 
1990; the veteran was notified of this decision, but did 
not appeal.

4. Evidence submitted since the March 1990 decision does not 
bear directly and substantially upon the issue of service 
connection for defective vision, and by itself or in 
combination with the evidence previously of record, is not 
so significant that it must be considered in order to 
fairly decide the merits of said claim.

5. The veteran's claim of entitlement to service connection 
for hearing loss was last denied by the RO in November 
1994; the veteran was notified of this decision, but did 
not appeal.

6. Evidence submitted since the November 1994 decision does 
not bear directly and substantially upon the issue of 
service connection for hearing loss, and by itself or in 
combination with the evidence previously of record, is not 
so significant that it must be considered in order to 
fairly decide the merits of said claim.

7. The veteran's claim of entitlement to service connection 
for malaria was last denied by the RO in March 1996; the 
veteran was notified of this decision, but did not appeal.

8. Evidence submitted since the March 1996 decision does not 
bear directly and substantially upon the issue of service 
connection for malaria, and by itself or in combination 
with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of said claim.

9. The veteran's claim of entitlement to service connection 
for pulmonary tuberculosis was last denied by the RO in 
March 1996; the veteran was notified of this decision, but 
did not appeal.

10. Evidence submitted since the March 1996 decision does 
not bear directly and substantially upon the issue of 
service connection for pulmonary tuberculosis, and by 
itself or in combination with the evidence previously of 
record, is not so significant that it must be considered 
in order to fairly decide the merits of said claim.


CONCLUSIONS OF LAW

1. The November 1975 rating decision, which denied service 
connection for laceration of the forehead, is final.  38 
U.S.C.A. § 4005(c) (1970) [currently 38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1999)]; 38 C.F.R. § 19.153 (1975) [38 
C.F.R. § 20.1103 (1999)].

2. New and material evidence to reopen the claim for service 
connection for laceration of the forehead has not been 
submitted; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3. The March 1990 rating decision, which denied service 
connection for defective vision, is final.  38 U.S.C. § 
4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1999)]; 38 C.F.R. § 19.192 (1990) [38 C.F.R. § 20.1103 
(1999)].

4. New and material evidence to reopen the claim for service 
connection for defective vision has not been submitted; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

5. The November 1994 rating decision, which denied service 
connection for hearing loss, is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 1994); 38 C.F.R. §§ 20.1103 (1994).

6. New and material evidence to reopen the claim for service 
connection for hearing loss has not been submitted; the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

7. The March 1996 rating decision, which denied service 
connection for malaria, is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 1996); 38 C.F.R. §§ 20.1103 (1996).

8. New and material evidence to reopen the claim for service 
connection for malaria has not been submitted; the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

9. The March 1996 rating decision, which denied service 
connection for pulmonary tuberculosis, is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 1996); 38 C.F.R. §§ 
20.1103 (1996).

10. New and material evidence to reopen the claim for 
service connection for pulmonary tuberculosis has not been 
submitted; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On a January 1946 Affidavit of Philippine Army Personnel, the 
appellant stated that his service began in January 1945, when 
he joined the guerrilla forces.  He also stated that he 
incurred no wounds or illnesses for the period from December 
8, 1941, to date of return to military control.  The 
appellant further stated that he remained with his guerrilla 
force after he was processed, on July 17, 1945, and hiked 
home after being discharged, on July 31, 1945.

A May 1972 AGUZ Form 632, Additional Information, reflects 
that the veteran had recognized service from January 1945 to 
July 1945 and there was no record of physical examination or 
clinical records.  

The veteran's original claims of entitlement to service 
connection for malaria and pulmonary tuberculosis was 
received in November 1972.  At that time, the veteran stated 
that he had been treated for these disorders in July 1945 at 
the 58th Evacuation Hospital, United States Army.  

A May 10, 1945, Admission and Disposition Report from the 
58th Evacuation Hospital is signed by the Adjutant General 
and reflects that the appellant was diagnosed with FUO (fever 
of undetermined origin).  

A November 1946 statement from R. Torralba, reflects that the 
veteran was treated for complaints of severe cough with fever 
and back pain and a chill every morning and afternoon.  

An October 1950 statement from J.P. Ruiz, Jr., M.D., 
certifies that the appellant complained of severe cough with 
fever and back pain as well as a chill every morning and 
afternoon. 

A January 1964 Certification from D.M. Sadaya, M.D., reflects 
that the appellant complained of a severe cough with fever 
and back pain as well as a chill every morning and afternoon.  

A November 1971 Medical Certificate from Dr. Sadaya notes 
that the appellant came in with complaints of fever followed 
by chilliness usually occurring at night.  It is noted that 
these symptoms started about a week prior to consultation.  A 
history of chest discomfort and dyspnea is also noted.  Dr. 
Sadaya reported that the veteran had a history of malaria in 
1945 and was treated inadequately.  Physical examination 
findings revealed blurring of vision, both eyes, and showed 
that examination of the appellant's heart, chest, lungs, and 
abdomen was "okay."  The diagnosis was malaria (recurrent).  

An August 1972 statement from the appellant's commanding 
officer reflects that the appellant "got seriously ill" 
sometime in July 1945.

A September 1972 statement from P.D. Lastimosa, Jr., M.D., 
certifies that the appellant had been suffering from 
pulmonary tuberculosis in February 1968 and was treated by 
Dr. Lastimosa for two years.

A September 1972 statement from F.B. Maningo, M.D., reflects 
that the appellant had been in receipt of treatment for 
ischemic heart disease since June 1968.

An October 1972 statement from M. S. Segura, a Retired City 
Health Officer, notes that the veteran had been in receipt of 
daily treatment by a nurse, E. Tan, for severe cough, back 
pain, and chilly sensations.  Mr. Segura further noted that, 
at the time of this treatment, the appellant was taking 
Atabrin tablets for previously incurred malaria.  

An October 1972 statement from nurse E. Tan certifies that 
the appellant was under her care during his hospitalization 
from July 7 to October 7, 1954.  This statement does not 
identify the nature of the appellant's hospitalization; 
however, it is noted that he was taking Atabrin tablets for 
previously incurred malaria.  

By a December 1972 rating decision, the RO denied service 
connection for pulmonary tuberculosis and malaria.  The RO 
found that these disorders were not shown during the 
veteran's military service.  Furthermore, there was no 
evidence of a diagnosis of active PTB to a compensable degree 
during the three year presumptive period following discharge.  
The veteran did not appeal this decision.

In October 1973, the RO received the appellant's request for 
reconsideration of his claims.  Attached to this request were 
duplicates of the previously submitted statements and 
certifications as well as a biographical statement from the 
appellant.  This statement reflects that, in January 1945, 
the appellant cut his forehead on some stones as a result of 
jumping over a cliff on one side of a Japanese prison camp.  
This statement further reflects that, for two weeks prior to 
discharge, the appellant was hospitalized due to an 
"illness."

By letter dated in October 1973, the RO notified the 
appellant that the foregoing evidence had been considered and 
warranted no change in the previous determination.  

In March 1974, the appellant claimed entitlement to service 
connection for residuals of shrapnel wound, forehead; 
defective hearing; arthritis; lumbago with neuralgia; and 
malignant malaria.  The appellant also requested that he be 
furnished with a statement of the case for his appeal to the 
Board.  In connection with this claim, the appellant also 
submitted an Affidavit in which he stated that he served as a 
machine gunner with the guerrilla resistance movement and 
claimed that he was hit by a shell fragment on his forehead 
for which he was not hospitalized.  The appellant further 
claimed that he was hospitalized in May 1945 due to malignant 
malaria, lumbar pain, rheumatism, and other sickness.  The 
appellant stated that during processing, the processing 
officer did not ask him about disabilities, injuries, or 
disease.

By letter dated in April 1974, the RO notified the appellant 
that the appeal period with respect to the December 1972 
rating decision had expired.  

In October 1974, the appellant requested reconsideration of 
his claims for service connection.  Additionally, he stated 
that he was incapable of gainful employment due to recurrent 
tuberculosis, which began during his period of military 
service.  

In support of his claims, the veteran submitted duplicates of 
previously submitted statements and certifications as well as 
an October 1974 First Indorsement from the Post Commander of 
the local office of the American Legion which states that the 
appellant's appeal merits consideration.  The appellant also 
submitted four Affidavits, dated in October 1974.  An 
Affidavit from his commanding officer states that, in January 
1945, the appellant's head struck a stone and he sustained a 
laceration of the left side of his forehead while fleeing 
from the Japanese.  An Affidavit from another individual 
states that, in January 1945, this individual treated the 
appellant for two weeks for a laceration on the left side of 
his forehead.  An Affidavit from an individual who claimed to 
have been with the veteran in 1943 when he was fleeing from 
the Japanese states that the appellant "jumped towards a 
creek" behind a building for shelter.  An Affidavit from the 
retired colonel of the medical corps with the appellant's 
battalion recalls that he treated the appellant for wounds.  
Additionally, the appellant submitted a July 1972 Patients 
Clearance which reflects that he was diagnosed with pulmonary 
fibrosis.

In November 1974, the RO notified the appellant that his 
October 1974 letter and enclosures had been reviewed and a 
favorable reconsideration of his claim was not warranted.

An October 1975 letter from the appellants attorney notes 
that the appellant's claims had been denied on the basis that 
his records do not show any medical treatment during service 
and he made no reference to any injury or illness on his 
processing affidavit.  In this regard, the attorney points 
out that the evidence shows that the appellant was confined 
in the 58th Evacuation Hospital on May 10, 1945.  Attachments 
to this letter consisted of duplicates of previously 
submitted evidence.

Entitlement to service connection for lacerations, left 
forehead, was denied by the RO by a November 1975 rating 
decision on the basis that the appellant's service records 
failed to show a diagnosis of or treatment for a laceration 
of the forehead.  The appellant was notified of this decision 
in November 1974.

In December 1975, the appellant requested reconsideration of 
his claims.  In support of this request, he submitted 
Affidavits from two individuals who were members of his 
platoon and who recalled that they had observed the appellant 
with a laceration wound of his forehead.  Additionally, the 
appellant submitted a Joint Affidavit from two individuals 
who are his neighbors and who were civilian prisoners of the 
Japanese in December 1944.  These individuals recalled that, 
in January 1945, the appellant jumped into a creek for cover 
and, 20 minutes later, they observed his "bloodied body 
walking groggy" along the creek.  

By letter dated in January 1976, the RO notified the 
appellant that, in the absence of official service records, 
the statements of others are insufficient to substantiate the 
claim for service incurrence.  

In July 1976, the appellant submitted an Admission and 
Disposition report from the 58th Evacuation Hospital which 
shows that he was admitted on May 10, 1945, with a diagnosis 
of Malaria P Vivax.

In August 1976, the RO notified the appellant that his July 
1976 letter and enclosure had been reviewed and a favorable 
reconsideration of his claim was not warranted.  

In August 1989, the veteran claimed that he had defective 
eyesight and hearing as result "being in various encounters 
during World War II."  He also claimed that he was taken ill 
with malaria and treated at the 58th Evacuation Hospital.  In 
support of his claims, the appellant submitted duplicates of 
evidence which had been previously submitted.

In March 1990, the RO denied service connection for defective 
hearing and defective vision on the basis that there are no 
official records of a diagnosis of or treatment for these 
disorder.  The appellant was notified of this determination 
in April 1990.

In June 1994, the veteran requested to reopen his claim of 
entitlement to service connection for malaria.  He also 
claimed entitlement to service connection for his eyes and 
hearing loss.

Private treatment records, dated in February 1994, show that 
the appellant complained of decreased hearing of a long 
standing duration and noises, ringing, and buzzing in his 
ears since World War II, when he was exposed to lots of gun 
noises.  The diagnoses were tinnitus aurium and sensorineural 
hearing loss.  Private treatment records also show that, in 
March 1994, the appellant was provided with postoperative 
instructions by G. Kawesch, M.D., an ophthalmologist.  An 
October 1994 statement from A.E. Cabinian, M.D., reflects 
that the appellant was in receipt of treatment from Dr. 
Cabinian.

In November 1994, the RO denied the appellant's claim of 
entitlement to service connection for sensorineural hearing 
loss on the basis that there are no official service medical 
records of treatment for this disorder during service and the 
February 1994 report of treatment for tinnitus and 
sensorineural hearing loss was too remote from the 
appellant's period of service.  The appellant was notified of 
this decision in November 1994.

In October 1995, the appellant requested that his claims of 
entitlement to service connection for malaria, back, and 
severe cough condition be reopened because his condition was 
ongoing.  In support of this request, the appellant submitted 
a December 1976 Medical Certificate and History, on VA Form 
10-10m, which showed a diagnosis of pulmonary tuberculosis; 
an October 1980 Certification from J.C. Binoya, a Medical 
Officer, who certified that the appellant had been 
complaining of fever and coughs with back pain and chills in 
the morning and afternoon; and an X-ray request from Cebu 
City Medical Center which noted that the appellant showed 
positive rhonchi in both lung fields.  

By a March 1996 rating decision, the RO confirmed and 
continued the denial of service connection for malaria and 
pulmonary tuberculosis.  The appellant was notified of this 
determination in March 1996.

In May 1996, the appellant requested that his claims of 
entitlement to service connection for head and side injuries 
be reopened.  In support of this request, the appellant 
submitted a January 1996 statement from Dr. Cabinian which 
shows that the appellant was hospitalized from May 16 to 23, 
1995; a January 1996 statement from A.R. Martinez, D.M.D. 
which shows that the appellant had been receiving dental care 
from Dr. Martinez since May 1995.  

A September 1996 letter from Vicente Sotto Memorial Medical 
Center states that X-ray report of examination conducted in 
June 1976 was not available because such records were not 
kept beyond 10 years.  

In September 1996, statements from Drs. Binoya, Sadaya, and 
Lastimosa, confirm the prior certifications provided by these 
physicians.  

A September 1996 statement from Dr. L.C. Tiu reflects that 
the appellant was treated asthmatic bronchitis and secondary 
pulmonary tuberculosis in April and September 1993.  A 
subsequent letter from Dr. Tiu, date in January 1997, noted 
that a chest X-ray conducted in 1993 showed pulmonary 
tuberculosis.  Such treatment is also noted on an April 1993 
statement from Dr. Tiu which was received at the RO in April 
1997.

Affidavits, dated in October 1996, from two individuals who 
served with the appellant recall that the appellant sustained 
a forehead wound while attempting to steal arms and 
ammunitions from a Japanese camp and developed defective 
hearing as a result of machine gun fire.  The appellant also 
submitted affidavits, dated in October 1996,  from the 
individual who had treated for his forehead laceration and 
the individual who had been a civilian prisoner of the 
Japanese.  These affidavits were essentially identical to the 
affidavits from these individuals which were previously 
submitted by the appellant.  

An October 1996 Certification from Veterans Memorial Medical 
Center reflects that the appellants was hospitalized from 
July 5 to 18, 1972, for pulmonary fibrosis and calcification.

In December 1996, a statement and an August 1968 treatment 
report, which shows a diagnosis of malaria, was received from 
Dr. Sadaya.  

A letter from Dr. Binoya, received in January 1997, states 
that all treatment records, including those of the appellant, 
were unavailable because they were destroyed by typhoon in 
November 1990.

In January 1997, the RO received records from Veterans 
Memorial Medical Center for the appellant's hospitalization 
from July 5 to 18, 1972.  These records noted that the 
appellant's present condition started about 20 days prior to 
admission; however, he had been having productive cough with 
chest and back pains since 1945.  The final diagnoses were 
pulmonary fibrosis and calcification.

A Certification from Dr. Lastimosa, received in February 
1997, noted that the appellant was last examined in February 
1968 and, inasmuch as records were not kept beyond 10 years, 
the reports of such treatment were not available.

By an October 1997 rating decision, the RO confirmed and 
continued the denial of service connection for malaria, 
pulmonary tuberculosis, hearing loss, laceration of the 
forehead, and defective vision on the basis that no new and 
material evidence had been submitted to reopen the appellants 
claims.  The appellant was notified of this decision and he 
perfected the instant appeal in June 1998.

Criteria and Analysis

Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war, or during a post-1946 peacetime period, for 
any disease or injury that was incurred in or aggravated by a 
veteran's active service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year and includes 
organic diseases of the nervous system, such as sensorineural 
hearing loss, as well as tuberculosis, if manifest to a 
degree of 10 percent within three years from date of 
termination of service.  See 38 U.S.C.A. §§ 1110, 1112(a), 
1113, 1131 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309 (1999). 

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c) (1999).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Court defines a well-
grounded claim as one that is plausible; a claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The denial of the appellant's claims of entitlement to 
service connection for laceration of the forehead, defective 
vision, hearing loss, malaria, and pulmonary tuberculosis 
have become final.  Specifically, service connection for 
laceration of the forehead was last denied in November 1975, 
service connection for defective vision was last denied in 
March 1990, service connection for hearing loss was last 
denied in November 1994, and service connection for malaria 
and pulmonary tuberculosis was last denied in March 1996.  
The veteran was properly notified of these determinations and 
he did not appeal.  As such, these determinations became 
final pursuant to applicable VA law and regulations in effect 
on the date of each rating decision.  38 U.S.C. § 4005(c) 
(1970 & 1988); 7105 (1991); 38 C.F.R. § 19.153 (1975); 19.192 
(1990); 20.1103 (1994, 1996). 

However, despite the finality of a final decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or obtained with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Board notes that in the RO's October 1997 rating decision 
and May 1998 statement of the case, the veteran was provided 
with both the definition of "new and material evidence" 
contained in 38 C.F.R. § 3.156(a), and also with the 
definition of "new and material evidence" from Colvin v. 
Derwinski, 1 Vet. App. 1 Vet. App. 177 (1991).  The 
articulated basis for the RO's determination as to whether 
the veteran had submitted "new and material evidence" was 
based on the Colvin standard of whether the new evidence 
would provide a reasonable possibility of changing the 
outcome which has since been overruled by the Court of 
Appeals for the Federal Circuit in Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998).  The Federal Circuit in Hodge 
has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999), 
announced post-Hodge a three-step analysis to be applied when 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In Winters v. West, 12 Vet. App. 203 (1999), the Court held 
that even assuming the Board had committed error in refusing 
to reopen a claim by application of the now invalid Colvin 
test of materiality, such error would not be prejudicial if 
it is clear on the record that claim would not be well 
grounded.  In Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999), the Court further concluded that a 
determination as to whether evidence is new is separate from 
a determination as to whether the evidence is material.  If 
the Board determines that the evidence is not new, that 
should end the Board's analysis as to whether the evidence is 
"new and material."  Accordingly, if the evidence is not 
new, it is not necessary to go on and determine whether it is 
material, and thus any error arising from the application of 
the now invalid Colvin test of materiality would be harmless 
and a remand for readjudication consistent with Hodge would 
not be warranted.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

In the instant case, the affidavits, medical certifications, 
and the appellant's own statements as well as the May 10, 
1945, Admission and Disposition Report from the 58th 
Evacuation Hospital had been associated with the claims file 
and considered in connection with the November 1975, March 
1990, November 1994, and March 1996 rating decisions.  
Accordingly, the Board finds that photocopies of the same 
evidence and additional affidavits and medical certifications 
of the same facts, which the appellant submitted subsequent 
to the rating decision, are merely duplicative of evidence 
already of record.  Because the photocopies of the 
affidavits, medical certifications, and Admission and 
Disposition Report from the 58th Evacuation Hospital are 
duplicative, they are therefore redundant, and thus are not 
"new" as that term is defined in 38 C.F.R. § 3.156(a).  
Likewise, the veteran's evidentiary assertions as to 
causation are redundant to his assertions that were 
considered at the time of the November 1975, March 1990, 
November 1994, and March 1996 rating decisions and thus are 
not "new."

The Board notes that veteran has stated his belief that his 
laceration of the forehead, defective vision, hearing loss, 
malaria, and pulmonary tuberculosis are a result of his 
military service, such lay testimony does not constitute 
competent evidence inasmuch as opinions regarding such 
matters require medical expertise.  See Espiritu, 2 Vet. App. 
at 494.  In the instant case, no party with medical 
competence has stated that the veteran has residuals of a 
laceration of the forehead or linked defective vision, 
hearing loss, malaria, and pulmonary tuberculosis, shown 
years after service, with the appellant's period of active 
duty.  Medical evidence is required to establish such a 
relationship, the assertions of the veteran and other 
individuals without medical expertise regarding these matters 
are not "material" as that term is used in 38 C.F.R. 
§ 3.156(a).

As they relate to the claims based on defective vision, 
malaria, and pulmonary tuberculosis, the medical records and 
physician's statements reflecting treatment for such 
disorders are "new" in the sense that they contain evidence 
which the RO did not have before it when issuing the March 
1990 rating decision denying service connection for defective 
vision and March 1996 rating decision denying service 
connection for malaria and pulmonary tuberculosis.  However, 
such medical records simply reflect that the appellant was 
provided with postoperative instructions by an 
ophthalmologist in March 1994, hospitalized for pulmonary 
fibrosis and calcification in July 1972 (evidence of which 
was considered prior to the March 1996 rating decision), and 
diagnosed with malaria in 1968.   All of this treatment was 
provided to the appellant many years after service and is 
negative for any etiological finding or opinion regarding his 
claims.  Thus, by themselves or in connection with evidence 
previously assembled, they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the veteran has not submitted "new 
and material evidence" to reopen the claim for for these 
conditions.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).

In sum, the Board finds that no item of the additional 
evidence received subsequent to the RO's November 1975, March 
1990, November 1994, and March 1996 rating decisions bears 
directly and substantially upon the specific matters under 
consideration or is so significant that it must be considered 
in order to fairly decide the merits of either claim.  
38 C.F.R. § 3.156(a).  The new evidence does not contribute 
to a more complete picture of the circumstances surrounding 
the origin of the defective vision or hearing loss from which 
the appellant currently experiences or suggests that he has 
been treated for laceration of the forehead, malaria, or 
pulmonary tuberculosis which had their origin in military 
service.  Accordingly, inasmuch as the Board concludes that 
the additional evidence is not material, the veteran's claims 
of service connection for laceration of the forehead, 
defective vision, hearing loss, malaria, and pulmonary 
tuberculosis are not reopened.

Finally, the Board recognizes that the RO denied reopening 
the appellant's claims by application of the now invalid 
Colvin materiality standard as to whether there was a 
reasonable possibility that the additional evidence could 
change the outcome.  As the Court held in Winters, however, 
since the record lacks competent medical evidence linking any 
current laceration of the forehead, defective vision, hearing 
loss, malaria, or pulmonary tuberculosis to an injury or 
disease incurred or aggravated in service, the veteran also 
has not met his burden of submitting a well-grounded claim as 
to these issues.  Thus, any error in the RO's determination 
with respect to the question of whether new and material 
evidence has been submitted is not prejudicial, and this 
issue must not be remanded for readjudication by the RO.  See 
Meyer v. Brown, 9 Vet. App. 425 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).



ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
laceration of the forehead, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
defective vision, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
hearing loss, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
malaria, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis, the appeal is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

